Citation Nr: 0000151	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  95-32 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
right toe.

2.  Entitlement to service connection for degenerative 
arthritis of the feet.

3.  Entitlement to service connection for allergies, to 
include allergic rhinitis.

4.  Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder.

5.  Entitlement to an evaluation in excess of 10 percent for 
sinusitis with headaches.

6.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus with calluses, bunions, and hammertoes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1974 to 
April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for sinusitis with 
associated headaches, status post turbinectomy, and for 
bilateral pes planus with calluses, bunions and hammertoes, 
among other disabilities.  This rating decision denied 
service connection for degenerative arthritis of the feet, 
bursitis of the right toe, and allergies, among other 
disorders claimed.  In November 1994, the appellant filed a 
notice of disagreement with this relative to disabilities 
involving the feet.  A statement of the case that addressed 
these issues was forwarded to the appellant in March 1995.  
The appellant filed a substantive appeal with respect to 
these issues in April 1995.  In April 1995, the appellant 
also filed a notice of disagreement relative to the RO's 
action regarding her claims for sinusitis and allergies.  A 
statement of the case relative to these issues was forwarded 
to the appellant in August 1995.  The record reflects that 
the appellant filed a substantive appeal pertinent to these 
issues later that month in August 1995.  

By rating action, dated in March 1996, the RO granted service 
connection for major depressive disorder.  The RO, in an 
August 1996 rating decision, denied an increased evaluation 
for this service-connected disability.  The appellant filed a 
notice of disagreement relative to this determination in 
December 1996.  A statement of the case was issued in August 
1997.  The appellant filed a substantive appeal with respect 
to the issue in September 1997. 

The record discloses that by rating decision, dated in March 
1995, the RO granted an increased evaluation from zero 
percent to 10 percent for the service-connected bilateral pes 
planus.  The United States Court of Veterans Appeals (Court) 
has held that on a claim for an original or an increased 
rating, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.

Finally, the Board notes that a private medical statement, 
dated in April 1996, raised the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
based upon alleged sexual assault and harassment during 
service.  Evidence submitted in support of this claim was 
also considered in conjunction with the RO's adjudication of 
the appellant's claim for an increased rating evaluation for 
her service-connected depressive disorder.  In an August 1997 
rating decision, the RO denied service connection for PTSD, 
and determined that a higher rating was not warranted for the 
service-connected major depression.  The record discloses 
that the appellant submitted VA Form 9 in September 1997, in 
which she requested an extension for "filing this appeal."  
In conjunction with this request, the appellant also 
submitted VA Form 70-3288, Request For And Consent To Release 
Information From Claimant's Records, dated in September 1997, 
in which she requested copies of documents contained in the 
claims folder "as part of [her] appeal to the DVA" relative 
to the August 1997 rating decision.  The requested documents 
were reportedly forwarded in February 1998.  However, there 
is no indication of record that the RO responded to the 
appellant's request for an extension in this matter.  
Accordingly, this issue is referred to the RO for the 
appropriate action in this matter.    


FINDINGS OF FACT

1. All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  There is no competent medical evidence that bursitis of 
the right toe or degenerative arthritis of the feet are 
clinically extant. 

3.  Allergic rhinitis was demonstrated during the appellant's 
active duty service.

4.  The appellant's major depressive disorder is currently 
manifested by depression, anxiety and nervousness, difficulty 
with concentration, impaired short and long term memory, and 
decreased energy, and is productive of considerable social 
and industrial impairment.

5.  The appellant's sinusitis with headaches is manifested by 
complaints of facial and sinus pain with pressure, headaches, 
sore throats, nasal congestion, and post nasal drip.  The 
appellant's sinusitis with headaches is not more than 
moderate in degree with discharge or crusting or scabbing and 
infrequent headaches; it does not result in more than one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
three or more non-incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting. 

6.  The bilateral pes planus is productive of no more than 
moderate disability. 


CONCLUSIONS OF LAW

1.  The appellant has not submitted well-grounded claims of 
service connection for right toe bursitis, and degenerative 
arthritis of the feet.  38 U.S.C.A. § 5107(a) (West 1991). 

2. Resolving all reasonable doubt in favor of the appellant, 
allergic rhinitis was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

3.  The criteria for a rating of 50 percent rating, but no 
higher, for major depressive disorder, have been met, for the 
period from June 8, 1995. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996); 38 
C.F.R. § 4.130, Diagnostic Code 9434 (1999).

4. The criteria for a rating in excess of 10 percent rating 
for sinusitis with headaches have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1996), Diagnostic Code 6513 
(1999).

5.  The criteria for a rating in excess of 10 percent rating 
for bilateral pes planus with calluses, bunions, and 
hammertoes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a); see also Degmetich v. Brown, 104 F.3d 1328, 1331-
32 (Fed.Cir. 1997).  Service connection may also be granted 
for any disease diagnosed after service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease, was incurred in service.  38 C.F.R. 
§ 3.303(d).  If arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The threshold question in this case is whether the appellant 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that her claims for service 
connection are well-grounded; that is, claims which are 
plausible and capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).  If 
the claims are not well-grounded, the appeal as to those 
claims must fail and there is no duty to assist in developing 
the facts pertinent to the claims.  See Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).

Generally, a well grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by a (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. at 495-97.  
For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim must be presumed.  See Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

As will be explained below, the Board finds that the 
appellant's claims for service connection for bursitis of the 
right toe, and for degenerative arthritis of the feet are not 
well-grounded.  As to the claim of entitlement to service 
connection for allergies, to include allergic rhinitis, 
however, the Board notes that the appellant's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed as 
regards this claim and that no further assistance to the 
appellant is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

	A.  Right Toe Bursitis and Degenerative Arthritis of the 
Feet

With respect to the claims for right toe bursitis and 
degenerative arthritis of the feet, the Board observes that 
while the appellant was treated during service for a variety 
of symptoms related to the feet, there is no indication 
whatsoever that these symptoms were clinical evaluated as 
manifestations of bursitis or indicative of degenerative 
changes of the feet.  In this regard, the service medical 
records were negative for any findings or pathology 
clinically diagnostic of bursitis or degenerative arthritis.  
Further, x-ray studies conducted in January 1994 did not 
reveal degenerative arthritis.  Moreover, x-ray studies 
reviewed in conjunction with the September 1994 VA 
examination were likewise silent for any pertinent finding or 
diagnosis of degenerative arthritis. 

In this case, the appellant has maintained that medical 
personnel in service did not thoroughly evaluate all 
conditions affecting her feet, rather, they only focused 
their attention on her primary problem of pes planus.  It was 
the appellant's contention that each of the claimed disorders 
of the feet were incurred during service, although not 
documented at that time.  While the Board has considered the 
lay assertions of the appellant, she is not, as a lay person, 
competent to medically link the claimed disorders to her 
active duty service.  See Brewer v. West, 11 Vet. App. 228, 
234 (1998).  This analysis squarely applies to the 
appellant's contention that the full breadth of her podiatric 
impairment was not diagnosed during service.  The Board 
further notes that while the record documents continued 
symptoms related to the appellant's bilateral foot disorder 
after her release from service, the recorded medical history 
remains conspicuously negative for current diagnostic 
findings of bursitis and degenerative arthritis.  The record 
contains the recommendations for treatment by a VA examiner, 
in which it was noted that surgical intervention was  
recommended as clinically beneficial due to anticipated 
changes associated with the 5th digits, described as 
degenerative joint disease.  Notwithstanding, this examiner 
did not include a finding of arthritis in his clinical 
assessment.  Even assuming that the examiner's notation 
constituted a diagnostic impression of arthritis, this 
assessment would represent the first clinical manifestation 
of arthritis of the feet,  more than eight years following 
the appellant's release from service.  Even assuming this 
scenario, the examiner did not relate these findings of 
arthritis to the appellant's period of service.  See Savage, 
10 Vet. App. at 498; see also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995) (citing Groveitt v. Brown, 5 Vet. App. 91, 93 
(1993)).  In this case, however, there is no objective 
evidence of record of current bursitis of the right toe, or 
degenerative arthritis of the feet.  The Court has held that 
an appellant does not met his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issues involves medical causation or diagnosis, and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Consequently, in the 
absence of competent medical evidence establishing bursitis 
or degenerative arthritis which is related to the appellant's 
period of active service, the Board finds that the appellant 
has not presented plausible claims of entitlement in this 
regard.  

For the foregoing reasons, the Board finds that the appellant 
has not presented competent evidence that bursitis and 
degenerative arthritis are clinically extant or related to 
any incident during service.  Therefore, the Board concludes 
that the appellant has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims for service connection for bursitis of the right toe, 
and degenerative arthritis of the feet are well-grounded.  
Accordingly, these claims must be denied.

In light of the above considerations, no duty to assist the 
appellant in this claim has arisen.  See Epps, 126 F.3d at 
1469.  The RO's adjudication of the claim does not constitute 
prejudicial error.  Grottveit, 5 Vet. App. at 93, Tirpak, 2 
Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(1992).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim for service connection for bursitis of the 
right toe, and degenerative arthritis of the feet are well 
grounded, it must be considered whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to respond and, 
if not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In this instance, 
the Board does not find such prejudice because the appellant 
has not met the threshold obligation of submitting well-
grounded claims.  Meyer v. Brown, 9 Vet. App. 425 (1996).


	B.  Allergic Rhinitis

Service medical records reflect that the appellant was seen 
in June 1982, for complaints of ear aches, and sinus 
headaches.  An assessment of allergic rhinitis was indicated.  
The record further shows that the appellant was evaluated 
with allergic conjunctivitis in January 1983.  It was noted 
that the appellant had a history of environmental allergies. 

The separation examination report, dated in March 1986, was 
negative for any clinical findings or diagnosis relative to 
disorders of the ear, nose, and throat (ENT).

A September 1988 consultation report noted an assessment of 
perennial allergic rhinitis, and sinusitis. An April 1990 
clinical report noted subjective complaints of sore throat, 
drainage, and headaches.  Physical examination was 
significant for findings of bilateral hyperemia of the 
tympanic membranes, turbinates, swollen sinuses, and 
tenderness of the maxillary ethmoid.  The clinical impression 
included findings of sinusitis, and allergic rhinitis.  The 
appellant was treated with medication.  

A December 1991 computerized tomography (CT) scan of the 
sinuses revealed mild thickening of the osteomeatal complex.  
An assessment of chronic allergic rhinitis was indicated.  

The appellant presented in January 1992 with complaints of 
nasal discharge, and sneezing.  Examination showed increased 
turbinates and mucosa.  The clinical impression was perennial 
allergic rhinitis, and recurrent sinusitis.  When seen in 
March 1992, the appellant underwent evaluation for complaints 
of headaches, described as pain around the orbits, frontal 
and maxillary areas.  An assessment of allergic rhinitis was 
noted.

The appellant presented in March 1996, for treatment of 
allergy symptoms.  Examination showed pale, edematous nasal 
mucosa, and oropharyngeal mucosa.  An assessment of allergic 
rhinitis was indicated.  During follow up examination, in May 
1996, for treatment of chronic nasal allergies and sinusitis, 
the appellant reported no significant change in her symptoms.  
Examination conducted at that time showed considerable pallor 
edema of the mucous membrane of the nose.  The remainder of 
this examination was unremarkable.  The clinical impression 
was allergic rhinitis and chronic sinusitis secondary to 
rhinitis and mucous entrapment.  The appellant was continued 
on a course of medication.  

When seen in January 1997, the appellant reported continued 
sinus problems not resolved.  The assessment included 
findings of asthma, evaluated as stable, sinusitis, and 
improving perennial allergy.  She was continued on 
medication.

On follow up evaluation, in March 1997, the appellant was 
evaluated with allergic rhinitis and chronic sinusitis in 
acute exacerbation.  The clinical report noted clinical 
findings of nasal mucosa edematous and pale swollen 
turbinates.  On examination, percussion of paranasal sinuses 
was productive of pain. 

The record discloses that the appellant was seen in March 
1998 for complaints of persistent ENT symptoms.  The clinical 
report noted that the appellant had a history of underlying 
allergic rhinitis.

As document in the record, it is apparent that the 
appellant's ENT disorder was initially manifested during 
service with allergic rhinitis, and that this same disability 
continues presently.  The record further reflects that the 
appellant was subsequently diagnosed with, and since then has 
been primarily treated for her sinusitis condition.  Further, 
when the service department examined the appellant upon 
separation from service, she continued to complain of 
persistent ENT symptomatology.  Post service records document 
continued findings of allergic rhinitis and, more 
particularly, note that the appellant's medical history is 
significant for an underlying allergic rhinitis condition.  
Accordingly, in light of the chronicity of inservice 
pathology based upon a thorough review of the service medical 
records, the diagnosis of allergic rhinitis, and the 
combination of common ENT symptomatic manifestations 
associated with both sinusitis and allergic rhinitis 
following service, and after resolving all reasonable doubt 
in favor of the appellant, the Board concludes that service 
connection for allergic rhinitis is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. 
§ 3.102.


Increased Evaluations

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that claims are well-grounded and 
adequately developed.  This finding is based on the 
appellant's evidentiary assertions that her service-connected 
disabilities reflect a greater disability picture than 
currently assessed.  Drosky v. Brown, 10 Vet. App. 251, 254 
(1997) (citing Proscelle v. Derwinski, 1 Vet. App. 629 
(1992)); King v. Brown, 5 Vet. App. 19 (1993).  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A.
§ 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and to consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this regard, the Board notes that 
because the appellant's claims for increased evaluations of 
major depressive disorder, and sinusitis with headaches were 
filed prior to November 1996, these claims will be evaluated 
under both the old and new rating criteria.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion. Weakness is as important 
as limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to various 
considerations, including less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, and swelling.  38 C.F.R. § 4.45.

As the appellant takes issue with the initial ratings 
assigned following the grant of service connection for a 
major depressive disorder, for sinusitis with headaches, and 
for bilateral pes planus with calluses, bunions and 
hammertoes, the Board must evaluate the relevant evidence 
since military service.  In doing so, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).


1.  Depression

Service medical records reflect that the appellant was seen 
in July 1985 for complaints of  "being under a lot of 
stress."  It was noted that the appellant was previously 
seen for complaints of stress earlier, and was referred for 
group counseling.  It was noted that she complained of 
insomnia and abdominal epigastric pains.  

A November 1985 clinical report indicated that the appellant 
underwent intake evaluation in the mental health clinic.  It 
was noted that the issues discussed included concerns about 
the development and discipline of the appellant's daughter, 
and abuse inflicted by the appellant's husband.  Evaluation 
showed the appellant to be alert, tearful, and have an 
irritable affect.  The clinical assessment was parent-child 
problem.  The examiner ruled out dysthymic disorder as a 
secondary diagnosis.  The appellant was seen again in the 
mental health clinic in November 1985 for further discussion 
concerning disciplinary measures for her daughter.   

Examination upon separation from service, in 1986, was 
negative for any findings of psychiatric impairment.

The appellant was seen in June 1990 for evaluation for 
possible depression related to menses.  A July 1990 clinical 
report indicated that the appellant reported feeling "down 
around menses."  She denied thoughts of suicide.  It was 
noted that the appellant was experiencing some marital 
problems, and was working on them.

The appellant was seen in March 1993 with her spouse for 
follow-up evaluation.  The examiner noted that the appellant 
seemed somewhat better, but still complained of feeling 
"confused and stressed out."  On evaluation, the appellant 
was evaluated as anxious with a compounding affect.  She was 
alert, oriented, and cooperative.  There was no evidence of 
suicidal or homicidal ideation.  The examiner noted that 
there was no change in the appellant's condition.

In May 1993, the appellant presented with complaints of 
chronic mental problems, with her husband not being 
supportive or helpful to her or their children.  During the 
interview, the appellant provided examples of her husband's 
attempts to undermine her efforts to further her education 
and career.  On evaluation, the appellant was assessed with 
despondent mood and compounding affect.  She was noted to be 
alert, oriented, and cooperative, but in moderate distress.  
She denied signs of depression, except for increased eating, 
which resulted in an approximate weight gain of 20 pounds.  
She denied suicidal and homicidal ideation.  There was no 
evidence of thought disorder.  The clinical assessment was 
marital problems, and adjustment disorder with mixed 
emotional features.  On follow-up evaluation, conducted in 
May 1993, the appellant was evaluated to be essentially 
within normal limits.  The examiner noted that the appellant 
was in moderate distress.  There was no evidence of suicidal 
or homicidal ideation.  The diagnostic impression of marital 
problems, and adjustment disorder with mixed emotions was 
continued.  

An October 1993 clinical report indicated that the appellant 
was evaluated as quite distressed.  A diagnostic impression 
was deferred at that time, and she was referred for 
evaluation.  Another clinical report, dated in October 1993, 
noted that the appellant requested referral for treatment 
following a recent altercation with her spouse, and for 
ongoing concerns regarding her explosiveness and depression.  
An October 1993 consultation report indicated that the 
appellant was referred for assessment of intense mood swings, 
explosive anger, and ongoing problems with depression, 
chaotic social history, and ongoing marital problems.  A 
provisional diagnostic impression ruled out bipolar disorder 
and intermittent explosive disorder.

A November 1993 clinical report indicated that the appellant 
had been seen since October 1993, but noted that her 
attendance had not been consistent.  The regularity of her 
visits reportedly depended upon the presence of a "crisis 
situation."  It was noted that her stressors at home had 
increased since that time, resulting in a recent separation 
from her husband.  The assessment was bipolar disorder, 
depressed moderate, and marital conflict, adjustment disorder 
(Axis I).  A June 1994 clinical report indicated that the 
appellant was initially seen for depression, anger, and mood 
swings.  It was also noted that the appellant was "dealing 
with marital conflict," of verbal and physical abuse.  It 
was noted that the appellant received individual therapy to 
develop supportive and coping skills.  She was also noted to 
be taking prescribed medication to control her depression.  A 
diagnostic impression of bipolar disorder, depressed, 
moderate, and marital conflict was indicated.

A September 1994 medical statement indicated that the 
appellant had been seen since October 1993, initially due to 
depression.  It was noted that numerous of her sessions 
pertained to her marital relationship and children.  In that 
context, it was noted that the appellant experienced 
difficulty coping with conflicts at home, which eventually 
led to her separation from her husband.  The appellant was 
noted to continue to work on her personal issues.

A May 1995 psychological evaluation report indicated that the 
appellant was very anxious, depressed, and self-critical.  
She reported feeling overwhelmed by stressors to the extent 
that her thoughts were confused, and she felt very negative 
about herself and her future.  The appellant reported that 
she experienced difficulty sleeping, and was socially 
isolated due to her inability to trust others, especially 
men.  It was noted that a history of sexual trauma was part 
of the appellant's presenting problems.  The appellant's 
cognitive control was noted to be presently compromised by 
her emotionality.  It was further noted that while recent 
stressors exacerbated her functioning, her history provided 
evidence of characterological problems.  The diagnostic 
impression was major depression, recurrent, moderate severity 
(Axis I), and borderline personality disorder (Axis II).  It 
was noted that the appellant was evaluated with psychosocial 
stressors to include occupational and economic problems 
related to underemployment, problems with primary social 
support group, and social environment.  A Global Assessment 
of Functioning (GAF) score of 55 was indicated.  The examiner 
prescribed Ativan.  The appellant was discontinued on Zoloft 
due to a reported increase in anxiety.  

When evaluated later that month, the appellant reportedly 
expressed concern regarding the provisional findings noted 
during the earlier session.  It was noted that the three 
factors noted on the treatment plan were reviewed with the 
appellant.  In this context, it was noted that the 
appellant's major depression was manifested by chronic 
anxiety, irritability, low self-esteem, difficulty 
concentrating, insomnia, and social withdrawal.  Her 
personality disorder was noted to be marked by borderline and 
co-dependent features of emotional lability, 
hypersensitivity, difficulty with boundaries, confusion about 
self, and over dependence on others.  Finally, it was noted 
that the appellant experienced financial living problems 
related to underemployment.  A May 1995 intake evaluation 
noted that the appellant was agitated and angry due to 
situational circumstances.  Evaluation showed the appellant 
to be alert and oriented.  She was well modulated.  There was 
no evidence of suicidal or homicidal ideation, or auditory or 
visual hallucination.  The appellant's thought content was 
noted to be centered on feelings of confusion and 
abandonment.  She exhibited little insight into her 
condition.  Her affect was labile.  The record discloses that 
the appellant was seen for psychiatric clinical visits in 
April and May 1995.  A May 1995 evaluation report noted 
diagnostic findings of depression with anxiety, and sub-
diagnosis of post-traumatic stress disorder due to history of 
physical abuse and history of sexual abuse (Axis I).  The 
report also referenced a finding of borderline traits (Axis 
II).

A March 1996 clinical report indicated that the appellant 
reported continued nightmares regarding sexual harassment 
that occurred during service.  Evaluation showed the 
appellant's mood to be within normal limits, with a labile 
affect.  The appellant denied suicidal and homicidal 
ideation, or delusions.  An assessment of major depressive 
disorder, PTSD, and borderline personality disorder was 
indicated.  The report noted that the appellant was started 
on Prozac.

By rating decision, dated in March 1996, service connection 
for major depression was established.  A 30 percent 
evaluation was assigned to this disability under Diagnostic 
Code 9405.

An April 1996 private evaluation referenced the appellant's 
social and industrial impairment associated with her 
psychiatric disability.  In this context, it was noted that 
the appellant was seriously impaired.  It was noted that her 
recent friendships with both male and female individuals 
contained elements of sexual harassment and sexual coercion.  
It was the examiner's assessment that occupationally, the 
appellant had had a number of jobs in recent years, most 
recently as a grocery bag checker in the commissary.  It was 
noted that "this obviously is not consistent with a person 
who attained the rank of E-6 staff sergeant and has an 
Associate of Arts degree, with an A average."  (emphasis in 
original). 

A private medical statement, dated in April 1996, indicated 
that the appellant's condition was chronic and severe from an 
occupational standpoint, and was manifested by symptomatology 
greater than reflected in the present rating assignment.

In June 1996, the appellant presented with complaints of 
nightmares, and decreased appetite.  During this clinical 
visit, she reported decreased symptoms of depression.  The 
appellant indicated that she experienced some increase in 
short and long term memory, and motivation.  It was noted 
that the appellant reported feeling somewhat better overall.  
A diagnostic impression of major depressive disorder was 
indicated.

An August 1996 psychological report noted that test results 
were consistent with the presence of a learning disorder.  It 
was opined that despite the appellant's academic 
achievements, the test results were suggestive of a 
developmental disability that was believed not to be 
reflective of depression or PTSD.

A September 1996 report indicated that although the appellant 
demonstrated good academic performance, she had been 
evaluated with a learning disability which required her to 
change her course schedule.  

When seen in October 1996, the appellant reported that her 
condition was much improved, but noted that she continued to 
experience symptoms of depression.  She also complained of 
nightmares most nights.  It was noted that the appellant 
continued to see a private therapist for treatment.  An 
impression of major depressive disorder and PTSD was noted.

A November 1996 letter indicated that the appellant was 
presently registered as a university student.  It was noted 
that the appellant had verified disabling conditions, for 
which she was permitted to register for classes through 
disabled student services.  It was the program coordinator's 
opinion that in light of these difficulties, the appellant 
should be permitted to reduce her course curriculum to 6 or 9 
units, in order that she might apply herself more 
effectively.  In this context, it was noted that the 
curriculum requirement of 12 units would cause the appellant 
to become overwhelmed, and adversely impact her studies. 

A November 1996 letter from the rehabilitation specialist 
indicated that the appellant had been a participant of this 
program since June 1995.  It was noted that the appellant was 
advised that due to difficulties associated with her service-
connected disability, that she was no longer considered to be 
feasible for participation in the program.  In this context, 
it was noted that the appellant experienced difficulties in 
all social situations, to include the classroom and 
interaction with school personnel.  The appellant was noted 
to exhibit anxiety, frequent angry outbursts, and would be 
subject to crying spells.  It was further noted that she 
demonstrated difficulty following directions, exhibited poor 
memory, and required frequent reminders of tasks to be 
performed.  Although the appellant was noted to have 
initially performed well, and obtained excellent grades, she 
was noted to have decompensated significantly during the 
previous two semesters.  The appellant was also noted to have 
an overall level of functioning that was poor.  It was the 
vocational rehabilitation specialist's opinion that the 
appellant was not employable, and should continue with 
therapeutic treatment to insure that she maintained some 
level of functioning.

In December 1996, the appellant reported feeling depressed, 
with increased anger and aggression.  She also complained of 
continued nightmares, although less frequent, and increased 
appetite.  The appellant denied suicidal or homicidal 
ideation, or psychoses.  The appellant reported a good energy 
level, mild hostility, but increased anger.  The examiner 
indicated that the appellant's mood was better, and that she 
exhibited decreased depression.  Her affect was noted to be 
broader.  An assessment of major depressive disorder, and 
PTSD was indicated.

The appellant underwent VA examination in January 1997.  The 
medical examination report indicated that the appellant was 
under private outpatient care, and that she received 
individual and family therapy.  It was noted that in terms of 
mood symptoms, the appellant described her mood as depressed, 
irritable, anxious, and nervous.  She reported difficulty in 
trusting others.  She also reported symptoms of nightmares, 
and feelings of isolation.  The appellant denied any 
psychotic symptoms of auditory or visual hallucination, 
thought broadcasting, thought insertions, or thought 
withdrawals.

During the interview, the examiner noted that the appellant 
was dressed neat and cleanly, and appeared to be her stated 
age.  She was cooperative and forthcoming with information.  
She was evaluated as alert, and oriented in all spheres.  Her 
speech was clear and spontaneous, with a normal rate, volume, 
and rhythm.  Her thought flow appeared to be logical, 
coherent, and goal directed.  She described her mood as 
slightly anxious and depressed.  She denied any feelings of 
panic.  Her affective range was restricted.  Her thought 
content appeared to be nondelusional, nonparanoid, and 
nongrandiose.  The appellant's basic fund of knowledge was 
good.  Her insight into the extent of her illness and 
symptoms appeared to be fair to marginal.  Her judgment was 
fair.  The diagnostic impression included findings of PTSD, 
noncombat related; chronic adjustment disorder with mixed 
emotional features, anxious and depressed; and history of 
major depression without psychotic features (Axis I).  The 
appellant was also evaluated with borderline personality 
disorder, provisional diagnosis (Axis II).  The appellant was 
evaluated with moderate psychosocial stressors of financial 
and employment concerns, and being a single parent.  A GAF 
score of 60 was indicated.

In her assessment, the examiner indicated that while the 
appellant met the DSM-IV criteria for PTSD based upon 
noncombat related stressor of the reported sexual assault by 
her husband.  With respect to the claimed sexual harassment 
during service, it was the examiner's opinion that such 
episodes were not outside the range of usual experience for 
women in the military.  Rather, the examiner opined that the 
reported events were more reflective of manifestations 
related to the appellant's borderline personality disorder 
and, therefore, provided an inadequate basis for a diagnosis 
of PTSD.  The examiner noted, overall, that the appellant's 
prognosis was fair but guarded.  It was the examiner's belief 
that the appellant might also have a chronic adjustment 
disorder. 

During a February 1997 evaluation, it was noted that the 
appellant was cooperative, engaged, pleasant, well-groomed, 
with fairly good eye contact.  Her mood was better.  Her 
affect was broader, and labile.

A May 1997 clinical report indicated that the appellant was 
upset over a grade of "incomplete," that she received due 
to her reported failure to cooperate.  The examiner noted 
that the appellant's stressors were discussed in the context 
of this clinical session.  The appellant was advised of 
coping skills.

In August 1997, the appellant presented with complaints of 
increased anxiety, and depression for two months.  She 
reported more recent symptoms of increased nightmares, 
restless sleep, increased depression, fear, and fatigue.  The 
appellant denied suicidal or homicidal ideation, and 
psychosis.  A clinical impression of dysthymic disorder, 
major depressive disorder, and PTSD was noted.  The examiner 
noted that the onset of the appellant's symptoms were 
associated her ex-husband's return to town. 

During a January 1998 clinical visit, the appellant was 
referred to the counseling center for self-esteem issues.  It 
was noted that the appellant was seen for symptoms of 
depression.  She reported continued harassment by a former 
boyfriend at school.

The appellant underwent VA hospitalization in April 1998.  
The medical report indicated that the appellant presented 
with complaints of feeling depressed and suicidal.  It was 
noted that the appellant was worried that her ex-husband had 
returned to town to harm her.  She reported symptoms of 
decreased energy, and an inability to concentrate.  She 
reported that she had fallen behind in her school work.  On 
evaluation, the appellant's mood was broad but appropriate.  
Her affect was congruent, coherent, and over productive at 
times.  Her thought processes and content was liner and goal-
directed with some blocking, and tangentially at times.  The 
clinical assessment was major depressive disorder (Axis I), 
and borderline traits (Axis II).  A GAF score of 75 was 
indicated.

In October 1998, the appellant reported a history of 
dysthymia, and major depressive disorder, with symptoms of 
sadness, crying, feeling tired, and decreased energy and 
self-esteem.  The appellant also reported impaired long and 
short term memory, and recurring thoughts of death and dying.  
It was noted that the appellant threatened suicidal ideation 
without a plan.  On evaluation, she was alert and oriented in 
all spheres.  The examiner observed the appellant to be 
dressed casually, and neatly.  The appellant maintained fair 
eye contact, and was cooperative.  Her mood was depressed.  
Her affect was labile, and tearful.  She denied suicidal and 
homicidal ideation, and auditory and visual hallucination 
during the interview.  Her insight and judgment were 
evaluated as fair.  The clinical impression was major 
depressive disorder, moderately severe.  A GAF score of 65 
was indicated. 

Analysis

Major depressive disorder is rated under the applicable 
provisions of VA Schedule for Rating Disabilities that 
pertain to mental disorders.  Prior to November 7, 1996, 
major depression was rated under Diagnostic Code 9405.  Under 
this code, a 30 percent evaluation for major depression 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. Part 4, 
Diagnostic Code 9405.

A 50 percent evaluation for major depression requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired, and that 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels be so reduced as to result 
in considerable industrial impairment.  Id.

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired, and that by reason of the 
severity and persistence of psychoneurotic symptoms, there is 
severe impairment in the ability to obtain and retain 
employment.  Id.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the neuropsychiatric 
rating terms were "quantitative" in character, and invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision. 38 U.S.C.A. § 
7104(d)(1) (West 1991).  In a precedent opinion, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board and the 
RO are bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

Under the revised provisions of the rating schedule effective 
November 7, 1996, a 30 percent evaluation under the General 
Rating Formula for Mental Disorders is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
Part 4, Diagnostic Code 9434.

A 50 percent evaluation is warranted by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

Based on a thorough review of the evidence, the Board finds 
that the manifestations of the appellant's depressive 
disorder are most accurately evaluated as 50 percent 
disabling, when considered under both the criteria in effect 
prior to November 7, 1996, as well as the revised criteria 
that became effective on that date.  In this regard, the 
evidence demonstrates that the appellant's ability to 
establish and maintain effective social relationships has 
been shown to be considerably impaired.  The appellant is 
noted to have recently experienced an onset of difficulties 
in social situations involving school personnel and students.  
In this context, she has had interactions with others in 
which she exhibited anxiety, angry outbursts, and episodes of 
crying.  The appellant has been counseled in therapeutic 
sessions concerning problems associated with her interaction 
with her daughter as well.  It was noted that the appellant 
received a grade of incomplete due to her failure to 
cooperate.  The record further discloses that the appellant 
has a history of problematic personal relationships, and is 
particularly distrustful of men.  

The record reflects that the appellant has been allowed to 
register for classes as a disabled student.  The evidence 
presented discloses that the appellant now has difficulty 
with maintaining a full course curriculum.  However, it was 
opined by her counselor that a reduction in the amount of 
curriculum units would likely permit the appellant to 
continue in school.  It was noted that a full curriculum 
would cause the appellant to feel overwhelmed and adversely 
impact upon her ability to function.  The appellant has 
reported that she has fallen behind in her school work due to 
symptoms of depression, in particular, feelings of decreased 
energy and an inability to concentrate.  VA examination, 
conducted in April 1998, showed that the appellant's affect 
was congruent and coherent, but was overproductive at times.  
Additionally, the appellant's thought processes and content 
were noted to demonstrate some blocking and tangentially, 
although linear and goal-directed.  The appellant has 
recently complained of impairment in short and long term 
memory.  It was noted that she requires reminders concerning 
tasks to be performed.  Following a considered review of the 
evidence of record, it is the opinion of the Board that the 
appellant's depressive disorder is marked by considerable 
impairment manifested by reduced reliability and 
productivity.  It is the opinion of the Board that the 
appellant's efficiency level with respect to her academic 
pursuits have demonstrably decreased.  The Board notes that a 
higher rating evaluation is not warranted in this case, as 
the evidence does not reflect severely impaired relationships 
with others, or deficiencies in most areas that result in an 
inability to establish and maintain effective relationships.  

	2.  Sinusitis with Headaches

Service medical records reflect that the appellant was seen 
intermittently for sinusitis, manifested by post nasal drip, 
headaches, congestion, and sore throat.  On separation 
examination, in March 1986, the appellant was noted to have a 
history of sinusitis with headaches.  

In October 1986, the appellant was evaluated for a three week 
history of sore throat with sinus headache, and cough.  The 
clinical report indicated that the appellant was referred for 
a sinus series to evaluate the left and right maxillary 
sinus.  The examiner noted a provisional diagnosis which 
ruled out sinusitis and viral syndrome.  On ENT consultation, 
in October 1986, the appellant was evaluated with sinusitis, 
resolving.  The clinical report noted that examination showed 
the tympanic membranes to be clear, with nasal passages 
evaluated as normal.  There was no evidence of purulent 
discharge, or tenderness over the maxillary frontal sinus.  

In June 1987, the appellant was seen for a two day history of 
sinus infection, with greenish mucous discharge, tenderness 
of the head with leaning, and right maxillary tenderness.  It 
was noted that she reported a history of seasonal allergic 
rhinitis.  A clinical impression of sinusitis was indicated.  
By December 1987, the appellant was seen for complaints of 
sinus infection for two to four weeks.  The examiner noted a 
clinical assessment of sinusitis for which the appellant was 
treated with medication.  

In February 1988, the appellant presented with complaints of 
sore throat, and pain in both ears for three days.  When seen 
later that month, the appellant was evaluated with copious 
mucous from the right maxillary sinus.  The clinical 
impression was right maxillary sinusitis.  An August 1988 
clinical report noted that the appellant was evaluated with 
maxillary sinusitis, and was treated with medication.  
Examination conducted at that time showed the tympanic 
membranes to be within normal limits.  There was some 
tenderness noted in the left maxillary sinus.  A September 
1988 consultation report noted an assessment of perennial 
allergic rhinitis, and sinusitis.  During further evaluation 
in October 1988, the appellant reported a history of nasal or 
sinus problems, manifested by symptoms of sneezing; itchy, 
puffy, swollen eyes; stuffy nose; post nasal drainage; 
frequent headaches; frequent ear aches; and ear infection.  A 
November 1988 clinical report noted that the appellant 
presented with complaints of sinus and ear pain, with 
congestion.  She also reported a stuffy nose with post nasal 
drip, consisting of a green discharge.  Examination showed 
the right tympanic membrane to be partially red, but without 
fluid.  The left tympanic membrane was normal.  There was 
mild tenderness noted bilaterally in the maxillary sinus.  
The impression was recurrent maxillary sinusitis.  The 
appellant was treated with medication.  By December 1988, the 
appellant reported improvement with medication.  The 
assessment of sinusitis was continued.  Diagnostic studies of 
the sinuses, conducted in December 1988, revealed a 
thickening floor of the left maxillary sinus, noted to be 
unchanged from an earlier (October 1988) study.

A January 1989 clinical report indicated that there were no 
findings noted on examination.  The examiner continued the 
diagnosis of sinusitis.  In March 1989, the appellant 
reported that she continued to experience discomfort, with 
nasal mucous and some edema reported.  When seen in April 
1989, the appellant reported continued symptoms.  On 
evaluation, in May 1989, the appellant complained of cough, 
sore throat, and chest congestion.  On follow-up evaluation, 
in May 1989, the appellant reported continued complaints of 
cough, sore throat, and chest congestion.  Examination showed 
no sinus tenderness.  Examination of the nose was significant 
for mucosa, with the nasal passages noted to be red, moist, 
and mildly swollen.  An impression of bronchitis was noted.  
A clinical report, dated in July 1989, showed that the 
appellant was evaluated with chest wall pain, and clinical 
sinusitis.  It was noted that she presented with complaints 
of left neck node, and chest pain at night without congestion 
or drainage.  It was also noted that physical examination 
showed redness of the throat, and tenderness of the left 
maxillary sinus to palpation. 

An examination report, dated in January 1990, indicated that 
the appellant was evaluated with sinusitis following 
complaints of bilateral maxillary sinusitis pain, and 
purulent nasal discharge.  In February 1990, the appellant 
presented with complaints of pain and pressure of the left 
maxillary sinus, and congestion.  There was left maxillary 
sinus pain noted on examination.  An assessment of left 
maxillary sinus pain was noted.  When evaluated later that 
month, the appellant reported maxillary sinus pain, which was 
evaluated as sinusitis.  An April 1990 clinical report noted 
subjective complaints of sore throat, drainage, and 
headaches.  Physical examination was significant for findings 
of bilateral hyperemia of the tympanic membranes, turbinates, 
swollen sinuses, and tenderness of the maxillary ethmoid.  
The clinical impression was sinusitis, and allergic rhinitis.  
The appellant was treated with medication.  By June 1990, the 
appellant reported a history of sinus problems manifested by 
post nasal drip that was purulent in nature.  She also 
reported symptoms of headaches, sore throat, and pain in the 
maxillary sinuses.  Examination showed post nasal drip, with 
maxillary tenderness on percussion.  The clinical impression 
was sinusitis.  On follow-up examination in June 1990, the 
appellant reported continued sore throat.  Examination at 
that time showed sinus, maxillary ethmoid, and frontal 
tenderness.  The tympanic membranes were intact with 
hyperemia.  The impression was sinusitis with serous otitis.  
A September 1990 report noted that the appellant was seen for 
complaints of sneezing, and hives. The appellant was 
evaluated to be in stable condition.  A diagnostic impression 
was deferred at that time.  The appellant was thereafter seen 
for complaints of a yellow-green nasal discharge with 
maxillary sinus pain.  On examination, there was right 
maxillary sinus pain on palpation, and motion.  The 
diagnostic impression was clinical sinusitis.  A November 
1990 report documented complaints of cough, sore throat, and 
dizziness.  Examination showed green and red sputum, and 
redness of the throat without exudate.  The appellant also 
reported feeling achy.  On ENT consultation examination, the 
appellant was evaluated with chronic rhinosinusitis, and was 
treated with medication. 

An ENT consultation report, dated in May 1991, indicated that 
the appellant reported  pain associated with the right 
maxillary sinus.  It was noted that she also complained of 
recurrent sinusitis with pain in her teeth, and right 
maxillary tenderness.  Her reported pain was not confirmed on 
examination.  The examiner noted that the appellant exhibited 
stuffiness.  The clinical impression was rhinosinusitis.  
Diagnostic studies revealed bilateral mucosal thickening 
without air fluid level, evaluated as probable ethmoid 
sinusitis.  A May 1991 clinical report indicated that the 
appellant reported extreme headaches and sinus pain.  She 
also reported a runny nose with pain.  Examination showed the 
right maxillary sinus to be tender on palpation.
 
The appellant presented in January 1992 with complaints of 
nasal discharge, and sneezing.  Examination showed increased 
turbinates and mucosa.  The clinical impression was perennial 
allergic rhinitis, and recurrent sinusitis.  In December 
1992, the appellant was evaluated with persistent sore 
throat, coughing, and bronchitis with reactive airway 
disease.  

In February 1993, the appellant reported subjective 
complaints of sinus infection with facial pain and nasal 
congestion, post nasal drip, and headaches.  Examination 
showed mild infection, without exudates.  There was 
tenderness over the maxillary sinuses.  The tympanic 
membranes were noted to be bulging with mild hyperemia.  The 
clinical impression was maxillary sinusitis.  A sinus series 
revealed normal sinuses.  In September 1993, the appellant 
complained of sinus infection.  She reported a history of 
chronic allergic rhinitis, with recent sinus infection.  
Examination showed mild post nasal drip.  The impression was 
sinusitis exacerbated by chronic cough.  

A private consultation report, dated in January 1994, 
indicated that the appellant was evaluated for presenting 
complaints of a 15 year history of chronic sinusitis with 
constant post nasal drainage, nasal congestion, and 
allergies.  It was noted that the appellant might also have 
sleep apnea.  She reported symptoms of thick green to brown 
drainage, greater on the right side than the left side.  
Examination showed the nose to be straight, and the nasal 
septum to be midline, but the septum and the turbinates were 
noted to be very hypertrophies and erythematous.  The 
appellant reported tenderness in both maxillary sinus 
regions.  The ears and neck were evaluated as normal.  A CT 
scan, conducted later that month, there was evidence of 
ethmoid and left maxillary sinusitis.  It was noted that the 
diagnostic studies also showed paradoxical curvature of the 
middle nasal turbinates, and prominence of the anterior and 
inferior ethmoidal air cells producing mechanical 
encroachment on the osteomeatal complex, bilaterally.  

A February 1994 surgical report indicated that the appellant 
underwent surgical treatment for bilateral submucous 
resection inferior turbinate.  The appellant was seen in May 
1994 for complaints of sore throat, ear pain, and lost voice.  
ENT evaluation showed the tympanic membranes to be clear.  
There was no evidence of sinus tenderness.  There were no 
neck nodes.  The record discloses that the appellant 
presented later that month with complaints of nasal trauma 
after being struck in the face.  It was noted that the 
appellant reported that this incident was related to an 
assault by her husband, and that she reported similar 
episodes.  

The appellant underwent VA examination in September 1994, for 
neurological evaluation for headache episodes.  The appellant 
did report that she experienced frontal headaches daily which 
she considered sinus headaches.  These episodes were 
described as mild in nature, for which the appellant 
reportedly "takes little or nothing for them."  It was 
noted that normal neurological findings were recorded on 
examination.  The diagnostic impression was probable tension-
vascular cephalgia.  It was noted that the appellant 
demonstrated minimal headache symptomatology at that time.

On otolaryngological examination, conducted in September 
1994, the appellant reported symptoms of a pressure sensation 
in her head, particularly around and behind the eyes, and 
along the inner canthal area between the eyes.  She reported 
a persistent post nasal drip, which caused her throat to 
become sore.  It was noted that the appellant underwent a 
turbinectomy in January 1994.  The examiner noted that the 
appellant had no complaints of breathing difficulty 
presently.  On examination, she reported tenderness above the 
lower eye lids, above the checks, and frontally.  The ear 
drum membranes were intact, with no evidence of infection or 
injury.  Evaluation of the nose revealed adequate nasal 
airway.  The septum was straight.  There was no congestion of 
the inferior turbinates.  There was no purulent material 
visible.  The osteomeatal complex was free of obstruction.  
There was no evidence of polyps.  The examiner noted that 
there was good light transmission in the frontal sinuses.  It 
was noted that there was questionable poor transillumination 
of both maxillary sinuses.  There were no palpable lesions of 
the tongue, pharynx, or palate detected.  There were no 
unusual lymph nodes palpable in the neck.  Examination of the 
tympanic membranes was normal.  The examiner did not provide 
a diagnostic impression.

In his assessment, however, the examiner noted that appellant 
reported that she experienced a considerable amount of 
discomfort around her head.  It was noted that she attributed 
these "pressure feelings" to her previously diagnosed 
chronic sinusitis.  The appellant noted no complaints 
relative to breathing in conjunction with this examination.  
She appeared to be somewhat restless during this examination 
and exhibited marked tenderness upon palpation of the facial 
areas.  It was noted that examination showed questionable 
transillumination of the maxillary sinuses.  Finally, it was 
noted that there was no evidence of active nasal involvement 
regarding the infection on examination.  X-ray studies of the 
maxillary sinus were recommended to evaluate whether there 
was any active sinusitis present.  

Based upon a review of this evidence, service connection was 
granted for sinusitis with associated headaches, status post 
turbinectomy by rating action dated in October 1994.  A 10 
percent rating evaluation was assigned for this disability 
under Diagnostic Code 6513.  This rating evaluation has 
remained in effect since that time. 

In November 1994, the appellant was evaluated with chronic 
sinusitis with superimposed acute sinusitis and reactive 
lymphadenopathy. 

When seen in January 1995, the appellant was evaluated for 
sinus congestion.  She reported symptoms of post nasal drip, 
headache behind her eyes, with mild cough with scant yellow 
sputum.  Examination showed bilateral maxillary frontal 
sinuses, with non-edematous turbinates.  Tympanic membranes 
were noted to be clear.  The appellant was next seen in March 
1995 for complaints of vertigo, sinus pain, severe headache, 
fever, and neck pain.  It was noted that the appellant's 
history was significant for recurrent sinusitis.  On 
examination, the appellant reported right maxillary 
tenderness.  The assessment was sinusitis.  The appellant was 
continued on medication.

The appellant was evaluated in March 1995 for complaints of 
sinus problem with headache.  She described a green 
discharge, which was now noted to be yellow in color.  
Examination showed post nasal drip with sinus drainage and 
infection.  It was noted that the appellant reported 
headaches secondary to her sinus condition.  She indicated 
that her symptoms were relieved with medication.  It was 
noted that CT scan of the head was not significant for any 
abnormalities.  It was also noted that the appellant reported 
no change in symptoms since surgery. 

In correspondence, dated in April 1995, the appellant noted 
the record is replete with medical evidence which shows the 
severity of her condition, which required surgical treatment, 
with persistent deterioration and development of sinusitis.  
The appellant reported that her sinus and allergy condition 
is manifested by severe, incapacitating, frequent headaches 
with facial pain, purulent discharge, congestion, mucous 
discharge, and pain.

An April 1995 clinical report indicated that the appellant 
presented with complaints of sore throat, sinus infection, 
headaches, productive cough with greenish sputum, and fever.  
Examination of the sinus revealed tenderness over the 
frontal, maxillary, ethmoid sinus.  There was also tenderness 
over the tympanic membrane, bilaterally.  A small tender node 
was detected in the left post auricular node.  The assessment 
was chronic sinusitis. 

In May 1995, the appellant was evaluated with chronic 
sinusitis status post operation on turbinates.  Another May 
1995 clinical report noted that the appellant was seen for 
complaints of headaches and dizziness.  An assessment of 
"tension versus sinus headache" was noted.

An October 1995 clinical report indicated that the appellant 
was evaluated with an upper respiratory infection with 
bronchitis, and left otitis media.  It was noted that she 
presented with complaints of cough, cold, wet nose, and left 
ear pain.  In December 1995, the appellant presented with 
complaints of fever, cough, sore throat, headache, ear pain.  
ENT examination was not remarkable.  The throat was noted to 
be moderately reddened.  An assessment of upper respiratory 
infection with bronchitis and pharyngitis was noted.  

A January 1996 report indicated that the appellant was 
evaluated for possible sinus infection, with sinus pain and 
pressure under and above both eyes, as well as left ear pain.  
The impression was sinusitis and otitis media.  

During examination, in May 1996, for treatment of chronic 
nasal allergies and sinusitis, the appellant reported no 
significant change in her symptoms.  Examination conducted at 
that time showed considerable pallor edema of the mucous 
membrane of the nose.  The remainder of this examination was 
unremarkable.  The clinical impression was allergic rhinitis 
and chronic sinusitis secondary to rhinitis and mucous 
entrapment.  The appellant was continued on a course of 
medication.  

A September 1996 clinical report indicated that the appellant 
presented with symptoms of cough with phlegm, sinus symptoms, 
and burning and itching with urination.  A clinical 
impression of sinusitis/bronchitis, asthma, and skin 
irritation secondary to Augmentin was indicated.  During 
follow up evaluation later that month, the appellant was 
started on Ventolin.  She reported improved breathing.  
Examination was significant for some end expiration wheezes.  
The assessment was improving lung examination.  

When seen in October 1996, the appellant reported complaints 
of cough, fever, and nasal congestion for three days.  The 
appellant reported the onset of purulent post nasal drainage, 
and dry cough.  Examination showed bilateral tenderness 
involving the frontal and maxillary areas.  The assessment 
was sinusitis.  The appellant was continued on medication.  
During another clinical visit, in October 1996, the appellant 
reported subjective complaints of sinus pain, and cough now 
with productive sputum, noted to be green in the morning, and 
clear during the day.  The appellant reported that her 
symptoms of sinus pressure had not improved.  Evaluation 
revealed bronchitis cough, with mild sinus tenderness.  The 
clinical impression was sinobronchial symptoms.  An October 
1996 clinical report indicated that the appellant reported a 
10 day history of dry cough, and nasal congestion.  It was 
noted that the appellant had a history of asthma and 
recurrent sinusitis, and that she had stopped smoking two to 
three weeks earlier.  On examination, the appellant reported 
an increased cough.  The examiner noted mild nasal edema, 
without erythema.  The appellant's throat was clear.  The 
assessment was inflammatory bronchial hyperactivity.  When 
evaluated later that month, the appellant reported a great 
amount of mucous production that morning.  She indicated that 
she coughed to get rid of the mucous secretions, but noticed 
a small amount of blood in the mucous.  It was noted that the 
appellant had a history of asthma for which she utilized 
inhalers to improve air exchange. 

During a January 1997 clinical visit, the appellant reported 
a one-week history of post nasal drip with green discharge, 
occasional fever, moderate sinus tenderness of the maxillary 
and left frontal sinus.  The clinical impression was 
sinusitis.  When seen later that month, the appellant 
reported continued sinus problems not resolved.  The 
assessment included findings of asthma, evaluated as stable, 
and sinusitis, improving perennial allergy.  She was 
continued on medication.

In March 1997, the appellant reported subjective complaints 
of pain and pressure under and above the eyes, headaches, 
fever, and coughing.  An assessment of hayfever, and chronic 
sinusitis was indicated.  On follow up evaluation, the 
appellant presented with complaints of hayfever and facial 
pain.  The treatment report noted clinical findings of nasal 
mucosa edematous and pale swollen turbinates.  On 
examination, percussion of paranasal sinuses was productive 
of pain.  The appellant was evaluated with allergic rhinitis 
and chronic sinusitis in acute exacerbation.  The appellant 
was continued on oral histamine and Beconase inhaler.  The 
appellant presented later that month with complaints of 
headache, and sinus infection with green and brown discharge.  
The assessment was sinusitis.

A September 1997 clinical report indicated that the appellant 
reported presenting complaints of sinus headache, glandular 
aches, and a greenish-brown discharge.  She also reported 
that she experienced a purulent nasal discharge with sinus 
pressure.  Examination showed moderate bilateral maxillary 
sinus tenderness.  An assessment of sinusitis was noted.  The 
clinical records disclose that the appellant reported a week 
history of symptoms of sore throat, pain and pressure under 
and above the eyes, headaches during an October 1997 
examination.  

A January 1998 report indicated that the appellant presented 
with complaints of sinus infection, and watery eyes for two 
days.  The appellant also reported a one week history of 
sinus congestion, low grade fever, and post nasal drip, cough 
with purulent sputum.  The diagnostic impression was 
sinusitis.  By late January 1998, the appellant reported that 
her sinus infection resolved.  The examiner noted that the 
appellant had dry mucous membranes secondary to medication.  
It was recommended that the appellant utilize a nasal salve 
spray.  

A March 1998 report noted that the appellant's sinusitis 
symptoms had resolved, except for nasal drainage.  The 
assessment was mild sinusitis.  When next evaluated in March 
1998, the appellant noted subjective complaints of severe 
pain, sinus headache, and left sided facial pain.  She also 
reported that her teeth hurt, along with increased left 
maxillary pain and pressure of such severity to cause the 
appellant to cry.  It was noted that recent dental 
examination was not significant for cavities.  Findings on 
examination revealed the pharynx to be slightly red, and left 
maxillary tenderness.  The clinical impression was persistent 
sinus symptoms with complaints of moderate pain.  During 
follow up evaluation, the appellant reported no improvement.  
The examiner recommended that the appellant complete her 
course of antibiotic treatment, and that if her symptoms 
persisted, then diagnostic examination would be undertaken.  
When evaluated the following week, the appellant reported 
improving symptoms, although she still experienced left 
maxillary pressure.  Another treatment report, dated in March 
1998, indicated that the appellant had finished antibiotic 
treatment, but complained of persistent left maxillary sinus 
pressure, now with white nasal/sinus mucous.  Examination 
conducted at that time showed left maxillary sinus tenderness 
to palpation.  The impression was sinusitis, improving.  It 
was noted that the appellant had a history of underlying 
allergic rhinitis.  Finally, when seen in late March 1998, 
the appellant reported that a left upper abscess was detected 
on recent dental examination.  She complained of a return of 
purulent post nasal drip, and increased left maxillary sinus 
pain.  Examination showed marked tenderness of the left 
maxillary sinus area to palpation, and swollen left nasal 
turbinates.  There was also mild swelling erythema of the 
left upper gums.  An assessment of sinusitis was indicated. 

By May 1998, the appellant presented with complaints of pain 
and pressure under and above both eyes.  The appellant 
reported pain in the frontal and facial area, nasal 
congestion, and post nasal drip.  She indicated that she also 
experienced pain radiating into the upper teeth and gums.  On 
examination, the appellant was noted to be markedly 
congested.  There was tenderness of the maxillary sinuses, 
greater on the right side than the left side.  Pea-sized 
shotty anterior cervical nodes were also detected.  An 
assessment of sinusitis was noted.  On follow up examination 
later that month, the appellant complained of nasal drainage 
with green mucous, noted to be lighter in color, and less 
purulent.  She continued to complain of tender sinuses.  
Examination showed moderate congestion, although improved 
from the time of the earlier clinical visit.  There was 
tenderness of the maxillary sinuses.  The neck was supple, 
without any adenopathy.  The diagnostic impression was 
sinusitis, resolving.  The appellant was continued on 
medication.

During VA examination in November 1998, the appellant 
reported subjective complaints of stuffy nose, sore neck, 
post nasal discharge, persistent frontal headaches, pressure 
behind her ears and checks, and occasional fever.  The 
appellant reported a history of a turbinectomy, and frequent 
irrigation of the sinuses.  On physical examination, the ears 
were evaluated to be intact.  The septum was straight.  There 
was congestion of the turbinates.  There was no pus visible 
on examination.  The osteomeatal complex was free from 
obstruction.  There were no findings noted on evaluation of 
the mouth and throat, except for gingival disturbance.  
Examination of the neck showed no unusual lymph nodes.  
Transillumination of the sinuses revealed clear light 
transmission of the frontals.  The maxillary sinuses did not 
transmit light, which was noted to be indicative of multiple 
previous infections of the maxillary sinuses.  The diagnostic 
impression was repeated attacks of chronic recurrent 
maxillary sinuses, vasomotor rhinitis, and allergic 
diathesis, especially to foods.  

In his assessment, the examiner indicated that the appellant 
had had multiple treatments over the years for recurrent 
sinus infections with onset during service.  The appellant 
was noted to continue to complain of difficulty breathing.  
It was also noted that the appellant had recurrent drying of 
the mucous in both sides of her nose, and that she 
continually blew her nose.  The examiner recommended 
treatment for exacerbation of the appellant's chronic 
recurrent sinusitis.  It was noted that "possibly she may 
need further surgery on her turbinates if (sic) they continue 
to disturb her."   

Analysis

The Board notes that provisions of VA Schedule for Rating 
Disabilities pertaining to disorders of the ear, nose, and 
throat were amended, effective October 7, 1996, and now 
include revised rating criteria for sinusitis.  

The appellant's sinusitis with headaches is currently rated 
under Diagnostic Code 6513.  Under the old version of 
Diagnostic Code 6513, moderate sinusitis with discharge or 
crusting or scabbing and infrequent headaches warrants a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
severe sinusitis with frequent incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent evaluation is warranted 
for postoperative sinusitis, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.

Under the amended criteria of Diagnostic Code 6513, a 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted when there 
are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.

The evidence reflects that the appellant complains of 
intermittent episodes of sinusitis with headaches.  The 
medical evidence of record reflects a history of sinusitis 
manifested by complaints of facial and sinus pain and 
pressure, headaches, congestion, post nasal drip, with 
occasional productive cough and reddened throat.  The record 
further discloses that the appellant underwent turbinectomy 
in 1944, reportedly without relief.  The appellant has been 
maintained on a treatment course consisting of decongestants 
and antihistamines and, on occasion, with a course of 
antibiotics.  On the most recent VA examination, in November 
1998, the appellant was evaluated with congestion of the 
turbinates, without obstruction of the osteomeatal complex.  
The examiner indicated that transillumination of the sinuses 
revealed multiple previous infections of the maxillary 
sinuses.  It was the examiner's assessment that the appellant 
had chronic recurrent sinusitis.  He opined that further 
surgical treatment might be necessary if the appellant 
experienced continued congestion of the turbinates.  Clinical 
reports disclose that the appellant has more recently 
reported complaints of difficulty breathing and episodic 
wheezing, which improved with use of an inhaler.  While the 
appellant was evaluated with chronic sinusitis on VA 
examination in 1998, there was no finding of increased 
pathology associated with the sinuses.

The Board notes that there is neither objective evidence that 
the appellant's service-connected disorder is manifested by 
three or more prolonged episodes of sinusitis which require 
antibiotic treatment, nor evidence demonstrating that the 
disorder causes more than six non-incapacitating episodes per 
year which are characterized by headaches, pain and purulent 
discharge.  Moreover, the evidence does not show the 
appellant's service-connected sinusitis to be severe in 
nature with frequent incapacitating recurrences, manifested 
by severe and frequent headaches, purulent discharge or 
crusting reflecting purulence.  Consequently, the Board 
concludes that the appellant's sinusitis condition does not 
warrant a rating in excess of 10 percent under either the old 
or revised rating criteria.  

	3.  Bilateral Pes Planus

Service connection was granted for bilateral pes planus with 
calluses, mild bunions and post-operative hammertoes, fifth 
toes.  A noncompensable rating evaluation was assigned for 
this disability under Diagnostic Code 5276. 

In correspondence, dated in November 1994, the appellant 
indicated that she did not undergo scheduled surgical 
treatment for her bilateral foot condition.  She further 
noted that she utilized foot supports, and showed these items 
to the physician in conjunction with her recent VA 
examination.  She reported that the configuration of her feet 
is not normal, and that she experiences constant symptoms of 
moderate to severe pain, particular in the 3rd, 4th, and 5th 
digits.  She reported a constant stabbing pain at the site of 
her Tailor's bunion of the left foot.  It was the appellant's 
contention that she ambulates with a noticeable limp due to 
her bilateral foot impairment. 

A November 1994 clinical report indicated that the surgical 
treatment had been recommended but was not performed.  It was 
noted that the appellant complained of pain with ambulation 
that was interfering with her ability to work.  Examination 
showed a Tailor's bunion of the left foot with discreet 
keratosis of the fifth metatarsal head, evaluated as moderate 
in nature.  The examiner also noted adduction contractures of 
the fifth digit bilaterally, more apparent with ambulation.  
A palpable neuroma 3rd interspace of the right foot was 
noted.  It was the examiner's assessment that surgical 
intervention would benefit the appellant, as it was 
anticipated that changes at the metatarsal phalangeal joint 
of the fifth digits, noted as degenerative joint disease, 
would progress.

In a March 1995 rating decision, the RO granted an increased 
evaluation from zero percent to 10 percent for the service-
connected foot disability, recharacterized as bilateral pes 
planus, mild bunions, and hammertoes, fifth toes under 
Diagnostic Code 5276.  This determination was based upon the 
finding of pain on manipulation and use of the feet due to 
flat feet and hammertoes. 

In March 1995, the appellant was evaluated for complaints of 
left foot pain, involving the second and fourth digits of the 
foot.  It was noted that the appellant exhibited normal range 
of motion on examination.  There was no evidence of swelling 
detected.

The appellant generally reiterated her contentions regarding 
the onset and severity of multiple disorders involving her 
feet in correspondence received in April 1995. 

The appellant was evaluated in May 1995 for evaluation of 
painful toes, and Tailor's bunions which, she contended, had 
increased in severity.  The appellant reported a history of 
Tailor's bunions, greater on the left side than the right 
side.  She reported increased pain with walking and weight 
bearing.  She described symptoms of tenderness, bilaterally.  
The appellant noted that she had taken Naprosyn for relief, 
but discontinued this medication due to stomach upset.  
Examination showed tenderness of the intermetatarsal spaces 
bilaterally.  Mild flexible contractures of the toes was also 
noted.  An assessment of Tailor's bunions with 
neuroma/neuritis bilaterally was indicated.  The appellant 
was referred to the orthopedic clinic for orthotics.  

A February 1996 clinical report indicated that the appellant 
presented with complaints of left forefoot pain.  It was 
noted that the appellant reported a benefit for two weeks 
following cortisone injection.  On examination, the appellant 
reported pain in left forefoot in the third interspace.  
Hammertoes were detected on the second, third, and fourth 
toes of the left foot.  The appellant was noted to have 
hallux valgus deformity of the left foot.  The clinical 
impression was neuroma, hammertoes, and hallus abducto valgus 
treated with injection.  

The appellant was seen in April 1996 for complaints of 
painful bunions of the left foot with hammertoes.  
Examination conducted at that time showed hallux abductus 
valgus with bunion and hammertoes.  The appellant was 
referred for surgical treatment.

A January 1997 clinical report indicated that the appellant 
did not return for foot care treatment, and had not had 
surgery.  During this evaluation, the appellant underwent 
debridement of the callus.  The diagnostic impression was 
hallux abducto valgus with bunion, bilaterally, and callus of 
the 5th metatarsal of the left foot.

In July 1998, the appellant was seen for complaints of pain 
associated with the left 4th toe, following an injury to the 
left foot.  The appellant reported decreased physical 
mobility.  The examiner ruled out a provisional assessment of 
fracture of the left toe.  Examination showed pain involving 
the 4th mid shaft space of the proximal interphalangeal 
joint.  Good pedal pulses were demonstrated, without 
swelling. 

Under Diagnostic Code 5276, a 10 percent evaluation is 
warranted for acquired flatfoot when moderate with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis and pain on manipulation and use of the 
feet, when bilateral or unilateral.  Severe acquired flatfoot 
with objective evidence of marked deformity, pain on 
manipulation and use, indication of swelling on use and 
characteristic callosities warrants a 20 percent evaluation 
if unilateral, and 30 percent if bilateral.  When acquired 
flatfoot is pronounced with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation and not improved by orthopedic shoes or 
appliances a 30 percent evaluation is warranted if 
unilateral, and a 50 percent evaluation is warranted if 
bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Recent medical evidence demonstrates that the appellant's 
bilateral flat foot disorder is moderate, with no evidence of 
unusual calluses on the feet or toes.  Evidence of arthritic 
involvement has not been shown on x-ray studies.  The 
appellant has complained of pain upon ambulation and weight 
bearing activities.  More recent clinical evidence showed 
hammertoes of the second, third, and fourth toes, and bunion 
of the fifth metatarsal of the left foot.  She reported some 
improvement in symptoms following cortisone injection.  The 
appellant has also been evaluated with hallux valgus 
deformity of the left foot.  The record shows that while 
surgical consultation was requested, the appellant did not 
report for this examination.  She continued to undergo 
debridement of the callus was of the left fifth metatarsal.  
Physical examination has not shown limitation of motion 
associated with the feet.  Clinical findings on examination 
have not shown marked deformity of the feet.

Based upon a review of the evidence in this case, the Board 
finds no provision upon which to assign a higher rating for 
the service-connected bilateral foot disability.  In that 
regard, the extent of symptomatology shown for the bilateral 
foot disability is currently adequately compensated with the 
assigned rating evaluation.  The Board recognizes that there 
are situations in which the application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the appellant's joints.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, however, the medical 
evidence does not demonstrate that the appellant is 
experiencing functional loss due to pain for which a higher 
rating evaluation is warranted.

The Board has also considered whether the appellant's 
service-connected bilateral foot disability may also be rated 
under Diagnostic Code 5282.  Under this code, a rating 
evaluation for unilateral hammertoes is assignable when all 
toes of the foot are involved.  38 C.F.R. § 4.71a, Diagnostic 
Code 5282.  While medical evidence demonstrates the 
appellant's hammertoe disorder involves the second, third, 
fourth and fifth toes on the left foot, there is no evidence 
which indicates that all of her left toes are hammertoes.  
Therefore, the Board finds that a higher rating under these 
code is not warranted.


Extra-Schedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1) (1999), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service-
connected disability] such as render impractical the 
application of the regular schedular standards.  The test is 
a stringent one for, the United States Court of Appeals for 
Veterans Claims (Court) has held, "it is necessary that the 
record reflect some factor which takes the claimant outside 
of the norm of such veteran.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Clearly, due to the nature and severity of the appellant's 
major depressive disorder, sinusitis with headaches, and 
bilateral pes planus interference with the appellant's 
employment status is foreseeable.  However, the Board finds 
that the record does not reflect frequent periods of 
hospitalization because of the service-connected disabilities 
at issue, nor interference with her employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  38 C.F.R. §§ 4.1, 4.10.  Thus, the 
record does not present such an exceptional case where the 
disability ratings assigned for the appellant's major 
depressive disorder, sinusitis with headaches, and bilateral 
pes planus are found to be inadequate.  See Van Hoose, supra; 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, the Board 
finds that the criteria for submission for an assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In its evaluation of the above-referenced claims, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptoms is present, the appellant is competent to 
make assertions in that regard.  Cartwright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
she lacks the necessary medical expertise or experience.  
King v. Brown, 5 Vet. App. 19, 21 (1991); See also, Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
appellant reported increased symptomatology associated with 
her service-connected disabilities.  The clinical findings 
from the medical evidence of record, to include the most 
recent VA examination reports, and her assertions, when 
considered in light of the medical history of record, were 
found to support a higher rating evaluation for the 
appellant's major depressive disorder, but were not found to 
support the assignment of increased evaluations for the 
service-connected sinusitis and pes planus disabilities. 



ORDER

Service connection for bursitis of the right toe, and 
degenerative arthritis of the feet is denied.

Service connection for allergic rhinitis is granted, subject 
to the law and regulations governing the award of monetary 
benefits.

A 50 percent evaluation for major depressive disorder is 
granted, for the period from June 8, 1995, subject to the law 
and regulations governing the award of monetary benefits.

An evaluation in excess of 10 percent for sinusitis with 
headaches is denied.

An evaluation in excess of 10 percent for bilateral pes 
planus with calluses, bunions, and hammertoes is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

